Citation Nr: 0400916	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disorder, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected cervical spine disorder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from October 1991 to July 
1992. 

The veteran was granted service connection for disorders of 
the lumbar and cervical spine in a December 1992 rating 
decision and was awarded 10 percent and noncompensable 
disability ratings, respectively.  The disability ratings 
were increased to 20 percent and 10 percent, respectively, in 
a September 1995 rating decision.

In October 2001, the RO received the veteran's claim of 
entitlement to increases in the disability ratings assigned 
his disorders of the lumbar and cervical spine.  In an April 
2002 rating decision, the RO confirmed and continued the 
veteran's previously assigned ratings.  The veteran disagreed 
with the April 2002 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in August 
2002.  

TDIU claim

The veteran has asserted that his back disabilities have 
rendered him unemployable.  In a November 2002 Form 646, the 
veteran's representative stated that the veteran is unable to 
work in his area of expertise and specifically requested an 
award of a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

A claim for TDIU has not been adjudicated by the RO.  The 
veteran's TDIU claim is accordingly referred to the agency of 
original jurisdiction for appropriate action.

For reasons explained below, these issues are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In April 2003, the Board sent the veteran a letter notifying 
him of a recent change in the regulations governing 
intervertebral disc syndrome (38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  The veteran was given a copy of the revised 
regulation and was afforded the opportunity to submit 
additional evidence.  In response, the veteran submitted 
additional medical reports pertinent to the service connected 
spine disorders in March 2003.  The Board received those 
records in June 2003.  
During the intervening period, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
existing regulations permitting the Board to consider 
additional evidence without first remanding the case to the 
AOJ for initial consideration or obtaining the appellant's 
waiver were invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 19.9(a)(2) (2002).  A waiver was obtained 
from the veteran's representative in December 2003.

Effective September 26, 2003, the regulations governing 
disorders of the spine were again revised.  Thus, before the 
Board can adjudicate these issues, the veteran must again be 
notified of the revised regulations.  The Board has 
considered whether such notice should be accomplished by 
means of a letter from the Board, as was done in March 2003 
with respect to Diagnostic Code 5293.  However, given that 
additional medical evidence has already been received and the 
distinct possibility that still more evidence might be 
received in response to notice of the new regulations, the 
Board has determined that a remand is appropriate in this 
case.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following:

1.  The veteran should be informed of the 
most recent change in the regulations 
governing disorders of the spine.  In 
conjunction with such notification, the 
veteran should be provided with a copy of 
the revised regulations, and he should be 
informed that he may submit additional 
evidence that addresses the revised 
regulations.  VBA should also accomplish 
any additional development it deems 
necessary.

2.  VBA should then readjudicate the 
veteran's claims in light of all of the 
evidence of record.  If the claims remain 
denied, in whole or in part, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




